Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed November 11, 2021 has been entered and made of record. Claims 1, 9, and 11-12 have been amended; claim 2 has been cancelled; and claims 13-18 have been added. By this amendment, claims 1, and 3-18 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 1, 13, 11, 12, and 18 are allowable over the prior art of record.
-- Claims 3-10 are allowable as they depend from claim 1
-- Claims 14-17 are allowable as they depend from claim 13.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the path being a regression line generated based upon the detected marker; and calculating an acquisition location of one or more of the intravascular image frames, in one or more of the angiography image frames, using the generated path, wherein the regression line is stored as a co-registration path on the one or more of the angiography image frames”

The closest prior art of record, Dascal et al, (US-PGPUB 2014/0270436), 
discloses a method for performing co-registration between angiography image data and intravascular image data, (see at least: Par. 0007, “see the non-final office action for more details”), the method comprising: importing angiography data including a plurality of angiography image frames acquired during a pullback of an intravascular imaging catheter including a radiopaque marker, (see at least: Par. 0009, Par. 0073- 0076, “see the non-final office action for more details”); detecting a marker for the angiography image frames including contrast media in the targeted region, (see at least: Par. 0150-0151, “see the non-final office action for more details”); and generating a path based upon the detected marker from the angiography image frames including contrast media, (see at least: Par. 0150-0151, “see the non-final office action for more details”). However, while disclosing generating a path based upon the detected marker; Dascal et al fails to teach or suggest, either alone or in combination with the other cited references, that the path being a regression line generated based upon the detected marker; and wherein the regression line is stored as a co-registration path on the one or more of the angiography image frames.

A further prior art of record, Andreas, (“Geometrically Correct 3-D Reconstruction of Intravascular Ultrasound Images by Fusion with Biplane Angiography—Methods and Validation”, IEEE Transaction on medical Imaging, Vol. 18, No. 8, August 1999), discloses 

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is in condition for allowance for at least similar reasons, as stated above.

With respect to claim 13, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  



with the selected angiography image frame; and determining whether the marker associated with the selected angiography image frame is on the generated path in response to a determination that the generated path fits within the vessel contour associated with the selected angiography image frame”

The closest prior art of record, Dascal et al, (US-PGPUB 2014/0270436), 
discloses a method for performing co-registration between angiography image data and intravascular image data, (see at least: Par. 0007, “see the non-final office action for more details—claim 1”), the method comprising: importing angiography data including a plurality of angiography image frames acquired during a pullback of an intravascular imaging catheter including a radiopaque marker, (see at least: Par. 0009, Par. 0073- 0076, “see the non-final office action for more details—claim 1”), and importing intravascular imaging data including a plurality of intravascular image frames acquired simultaneously to the -7-Amendment for Application No.: 16/863,420 Attorney Docket: 2900-21435-cont angiography data, wherein the angiography image frames include contrast media in a targeted region, (see at least: Par. 0015-0016, 0066); detecting a marker for the angiography image frames including contrast media in the targeted region, (see at least: Par. 0150-0151, “see the non-final office action for more details—claim 1”); and generating a path based upon the detected marker from the angiography image frames including contrast media, (see at least: Par. 0150-0151, “see the non-final office action for more details—claim 1”). However, while disclosing generating a path based upon the detected marker; Dascal et al fails to teach or suggest, either alone or in combination with the other cited references, determining whether the generated path fits 

A further prior art of record, Nair et al (US Patent 9,121,926) discloses that the imaging system 101 may be located elsewhere, such as in the catheter lab 102, in such way that the catheter lab and control room may be used to perform on a patient any number of medical sensing procedures such as angiography, (col. 5, lines 28-31). Nair et al further discloses that the imaging system 101 may be operable to synchronize data collected with the catheters 108 and 110 using ECG signals from the ECG 116, (col. 6, lines 38-41); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 13. As such, claim 18 is in condition for allowance for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
US-PGPUB 2016/0099010
US-PGPUB 2015/0131886
US Patent 9,351,698
US-PGPUB 20080091171
US-PGPUB 20160206267
US-PGPUB 20160335766
US-PGPUB 20150250438

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        12/21/2021